EXHIBIT B Verifications of Goldman Sachs Trust II, Goldman Sachs Asset Management, L.P., and Goldman Sachs Asset Management International The undersigned states that she has duly executed the attached Application datedMarch 8, 2013 for and on behalf of Goldman Sachs Trust IIin her capacity as theSecretary of such company, and that all actions by the holders and other bodies necessary to authorize the undersigned to execute and file such instrument have been taken. The undersigned further states that she is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of her knowledge, information and belief. GOLDMAN SACHS TRUST II By: /s/ Caroline Kraus Name: Caroline Kraus Title: Secretary The undersigned states that he has duly executed the attached Application datedMarch 8, 2013 for and on behalf of Goldman Sachs Asset Management, L.P. in his capacity asManaging Directorof such company, and that all actions by the holders and other bodies necessary to authorize the undersigned to execute and file such instrument have been taken. The undersigned further states that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information and belief. GOLDMAN SACHS ASSET MANAGEMENT, L.P. By: /s/ David Plutzer Name: David Plutzer Title: Managing Director The undersigned states that he has duly executed the attached Application datedMarch 8, 2013 for and on behalf of Goldman Sachs Asset Management International in his capacity asManaging Directorof such company, and that all actions by the holders and other bodies necessary to authorize the undersigned to execute and file such instrument have been taken. The undersigned further states that he is familiar with such instrument, and the contents thereof, and that the facts therein set forth are true to the best of his knowledge, information and belief. GOLDMAN SACHS ASSET MANAGEMENT INTERNATIONAL By: /s/ Theodore Sotir Name: Theodore Sotir Title: Managing Director 16
